              Case 2:19-cv-01553-JLR Document 32 Filed 01/31/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         WATER’S EDGE, A                               CASE NO. C19-1553JLR
           CONDOMINIUM OWNERS
11         ASSOCIATION,                                  SHOW CAUSE MINUTE ORDER

12                              Plaintiff,
                  v.
13

14         AFFILIATED FM INSURANCE
           COMPANY, et al.,
15
                                Defendants.
16
           The following minute order is made by the direction of the court, the Honorable
17
     James L. Robart, U.S. District Judge:
18
           On October 11, 2019, the court issued an order requiring the parties to file a Joint
19
     Status Report by November 15, 2019 (Dkt. # 19). On October 25, 2019, the court
20
     granted the parties’ request for a continuance of that deadline to December 16, 2019
21
     (Dkt. # 21). On December 30, 2019, the court granted a second request for a continuance
22


     MINUTE ORDER - 1
              Case 2:19-cv-01553-JLR Document 32 Filed 01/31/20 Page 2 of 2



 1   of the deadline to January 15, 2020 (Dkt. # 29). To date, the parties have not filed a Joint

 2   Status Report.

 3          It is ORDERED that counsel show cause by February 7, 2020, why this action

 4   should not be dismissed for failing to comply with Order Requiring Joint Status Report.

 5   Absent a timely response to this Order, the action SHALL BE DISMISSED without

 6   prejudice.

 7          Filed and entered this 31st day of January, 2020.

 8
                                                 WILLIAM M. MCCOOL
 9                                               Clerk of Court

10                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
